Upon the agreed statements of facts, judgment is unanimously directed for the defendant, dismissing plaintiff’s claim for the recovery of a certain tax paid by it under protest, without costs. In our opinion, the inclusion by the town board of the town of Ossining of the certificates of indebtedness, issued against uncollected taxes, was authorized by section 112 of the Town Law, subdivision 2, paragraph (b), and the statutes involved in this controversy are constitutional. Present — Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ.